DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-12, 15-16, and 122-127 remain pending in the application.



Response to Arguments
3- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the minor typographical objection of Claim 20, and the 35 USC 112(b) rejection of Claims 1-13 and 15-21 set forth in the non-final office action mailed on 2/17/2016. The above rejections are therefore withdrawn.



However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made in view of Spivey, Yan and Adams, and further in view of Yang et al. (Patent N. 9172873).

The Applicants are invited to request a phone interview the Examiner to study any possible amendments that could overcome the prior art used, and put the instant application in condition of allowance.

Claim Rejections - 35 USC § 103

4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5- Claims 1-12, 122-127 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Spivey et al. (PGPUB No. 2003/0228087), hereinafter Spivey, in view of Yan et al. (PGPUB N. 2018/0267247), hereinafter Yan, and further in view of Yang et al. (Patent N. 9172873).
As to amended claims 1 and 122-123, Spivey teaches a light detection system and its method of use (Figs. 2A, 3, 8-9 and Abstract) comprising: a plurality of photodetectors (Figs. 2A, 3, 9 and Abstract; detectors and/or E/O converter arrays, for ex. A or D in Fig. 3, measuring light intensity from the optical fiber inputs and transforming it to electric signals); an amplifier component (Abstract and ¶ 7, 36); and an electronic switch component (Figs. 3, 9; switch arrays B or crosspoint switch array for ex.) comprising a plurality of switches in electrical communication with the plurality of photodetectors and the amplifier component (Figs. 3, 9 and ¶ 7, 36); (Claim 123) further comprising deactivating a subset of switches in the plurality of switches to differentially detect different wavelengths of light (¶ 5 for ex. WDM switching is considered).  
	Spivey does not teach explicitly wherein the electronic switch component is configured to differentially obscure light received from the plurality of photodetectors by deactivating a subset  and thereby not generating an electronic signal corresponding to the received light, even though one with ordinary skill in the art would interpret Spivey’s non-blocking switches and their use, § 7, 33-34, 40 as switches directing photodetectors signals from some inputs to some selected outputs, thusly deactivating the non-selected outputs, i.e. parts of non-selected switches inside the switch such as in Figs. 8-9.
	In addition, in a similar optical switching field of endeavor, Yan teaches an optical multiplexer, i.e. switch (Figs. 1-5 and Abstract) wherein a switch array comprising Q switching units (¶ 8, 47 for ex.), interpreted as the Q-switching modules used in pulsed lasers (see reference cited in the Conclusion but not relied upon in this rejection), knowing for dampening the light energy and absorbing it, i.e. obscuring effect, in order to deactivate the transmission of the set of Q-switches.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Spivey according to Yan’s suggestions so that the electronic switch component is configured to differentially obscure light received from the plurality of photodetectors by deactivating a subset of switches in the plurality of switches, with the advantage of using the higher switching speeds of such switches. 
The combination of Spivey and Yan still does not teach explicitly thereby not generating an electronic signal corresponding to the received light.
However and in the field of imaging signal switching, Yang teaches an imaging system and method for reading out integrated circuits of image sensor arrays (Figs. 1-5 and Abstract), before an output of the image sensor device is to be produced and turned off when said enable signal is no longer active, at a time after the snapshot switch is no longer active, so that said source follower amplifier is turned off when the snaphot switch is not closed (Claim 11), which teaches the possibility of using the switches to deactivate a subset of switches thereby not generating electronic signals corresponding to the light received by the sensor array pixels.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Spivey and Yan according to Yang’s suggestions so that the electronic switch functions by not generating an electronic signal corresponding to the received light, with the advantage of effectively selecting and acquiring light signals from specific sensors. 


As to claims 2 and 124, the combination of Spivey, Yan and Yang teaches the light detection system according to claim 1 and method of claim 122.
Moreover, Spivey teaches wherein the amplifier component comprises a plurality of amplifiers (Abstract and ¶ 7, 36).  

As to claims 3 and 125, the combination of Spivey, Yan and Yang teaches the light detection system according to claim 2 and method of claim 122.
Moreover, Spivey teaches wherein the system comprises: a photodetector array comprising N photodetectors; an amplifier component comprising N amplifiers; and an electronic switch component comprising an array of N x N switches, wherein Nis an integer from 4 to 1000 (Figs. 2A, 3 and 9).  

As to claims 4 and 126, the combination of Spivey, Yan and Yang teaches the light detection system according to claim 1 and method of claim 122.
Moreover, Spivey teaches wherein the electronic switch component is configured to multiplex or de-multiplex output signals from the photodetectors (Figs. 2A, 3, 9; the switches combine and separate inputs signals from/to different inputs/outputs).
  
As to claim 5, the combination of Spivey, Yan and Yang teaches the light detection system according to claim 1.
Moreover, Spivey teaches wherein the amplifier component is configured to receive multiplexed or de-multiplexed output signals from the electronic switch component (Figs. 2A, 3, 

As to claim 6, the combination of Spivey, Yan and Yang teaches the light detection system according to claim 1.
Moreover, Spivey teaches wherein the amplifier component comprises one or more transimpedence amplifiers (¶ 7, 36).  

As to claim 8, the combination of Spivey, Yan and Yang teaches the light detection system according to claim 1.
Moreover, Spivey teaches wherein the system comprises: a photodetector array comprising N photodetectors (Fig. 3, either detectors D or A); an amplifier component comprising 2N amplifiers (amplifiers for both detectors D and A); and an electronic switch component comprising an array of N x N switches, wherein N is an integer from 4 to 1000 (Fig. 3, since the switch is claimed broadly to be any NxN switch, any switch in Spivey or part thereof can be appreciated as such).  

As to claims 7, 9-12 and 127, the combination of Spivey, Yan and Yang teaches the light detection system according to claim 1.
Moreover, Spivey teaches (Claim 9) wherein the amplifier component comprises N transimpedence amplifiers (¶ 36).
The combination does not teach expressly and explicitly wherein the amplifier component comprises one or more summing amplifiers; (Claim 9) wherein the amplifier  (claim 10) wherein the transimpedence amplifiers are electrically positioned between the photodetector array and the electronic switch component;
(claims 11 and 127) wherein the electronic switch component is configured to multiplex or de-multiplex signals from the transimpedence amplifiers; (claim 12) wherein the summing amplifiers are configured to receive multiplexed or de-multiplexed output signals from the electronic switch component.  
However, one with ordinary skill in the art would appreciate that the combination of the inputs signals (¶ 5 for ex.) would possibly use summing amplifiers among the signals amplifiers, in addition to the transimpedence amplifiers disclosed in ¶ 36, to multiplex the input signals (See MPEP § 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Spivey and Yan with general consideration so that the amplifier component comprises one or more summing amplifiers; wherein the transimpedence amplifiers are electrically positioned between the photodetector array and the electronic switch component; wherein the electronic switch component is configured to multiplex or de-multiplex signals from the transimpedence amplifiers; wherein the summing amplifiers are configured to receive multiplexed or de-multiplexed output signals from the electronic switch component, with the advantage of effectively combining the input signals.

6- Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Spivey, Yan and Yang in view of Adams et al. (PGPUB N. 2007/0046938), hereinafter Adams.

As to claim 15, the combination of Spivey, Yan and Yang teaches the light detection system according to claim 1.

However, one with ordinary skills in the art might envisage using Spivey’s system and method in a detection system, such used by Adams (Abstract and Figs. 1-14) wherein the photodetectors comprise one or more photodiodes (¶ 79 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Spivey, Yan and Yang according to Adams’ suggestions so that the photodetectors comprise one or more photodiodes, with the advantage of using the photodiode fast response to match the switching speed.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached Note of Cited references form) 

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886